      Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 1 of 31




    UNITED STATES DISTRICT COURT
    WESTERN DISTRICT OF NEW YORK

    DANA GIBSON,

                 Plaintiff,

         v.

    NICOLE HEARY 1, ROBERT D. SIGLIN, C.K.                        DECISION AND ORDER
    WILKINS, J. WEST, M. CLARK, T.X. GETER,
    R.W. DELGIORNO, BRENDA ZELKO, C.                                      17-CV-272S
    FISCUS, RUSSELL J. FOX, JOHN DOE-2, T.
    HAWK, BRYAN BASHAW, A. GIWAOSAGIE,
    and NEW YORK STATE DEPARTMENT OF
    CORRECTIONS        AND     COMMUNITY
    SUPERVISION (“DOCCS”),

                 Defendants.



                                         I. INTRODUCTION

        In this action, Plaintiff Dana Gibson seeks damages and injunctive relief from

Defendants for violating her constitutional rights when they denied her religious foods and

an electric menorah in the special housing unit (“SHU”), used excessive force against her,

and failed to provide her with sufficient assistance or a written disposition at two

disciplinary hearings. Before this Court is Defendants’ motion for summary judgment

(Docket No. 100), which this Court will grant in part and deny in part, for the following

reasons.

                                        II. BACKGROUND

        Unless otherwise noted, the following facts are undisputed for purposes of the



1 This Court dismissed Gibson’s claims against Heary in an order dated March 8, 2018. (Docket No. 11.)
The caption of this case was not amended, but this Court hereby reiterates that Heary is no longer a party
to this action.
                                                    1
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 2 of 31




motion for summary judgment. This Court takes the facts in the light most favorable to

Gibson, the non-moving party. See Mitchell v. City of New York, 841 F.3d 72, 75 (2d Cir.

2016) (at summary judgment, a court “views the evidentiary record in the light most

favorable to ... the non-moving party”). Further, cognizant of the distinct disadvantage that

pro se litigants face, federal courts routinely read their submissions liberally, and interpret

them to raise the strongest arguments that they suggest. See Haines v. Kerner, 404 U.S.

519, 520, 92 S. Ct. 594, 596, 30 L. Ed. 2d 652 (1972); Burgos v. Hopkins, 14 F.3d 787,

790 (2d Cir. 1994). Since Gibson is proceeding pro se, this Court considers her

submissions and arguments accordingly.

       Dana Gibson is a transgender inmate who was in the custody of Defendant

DOCCS at all relevant times. (Defendants’ statement of undisputed facts, Docket No.

100-2, ¶ 1.) She was an inmate at Wende Correctional Facility during the December 17,

2015, hearing, and at Elmira Correctional Facility during the June 3, 2016, incident, the

June 30-July 8, 2016 hearing, and the denials of matzah and grape juice in July 2016.

(Id.) She was an inmate at Upstate Correctional Facility during Hanukkah in December

2016. (Docket No. 110 at p. 72.) At all relevant times, Defendants Siglin, West, Wilkins,

Zelko, Geter, Fiscus, Bashaw, Clark, Delgiorno, Giwaosagie, Fox, and Hawk, were

employees of DOCCS assigned to Wende, Elmira, and Upstate Correctional Facilities.

(Docket No. 100-2, ¶ 2.)

       1. The December 2015 disciplinary hearing

       On December 17, 2015, Defendant C.W. Wilkins presided over a Tier III

Disciplinary Hearing for violations related to Gibson’s refusal to submit a urine sample.

(“the December 17 hearing”) (Docket No. 100-2, ¶ 16.) Gibson did not attend this hearing.

                                              2
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 3 of 31




(Id., ¶ 18.) She waived her attendance on a waiver form, where she wrote as her reason

for not attending, “just want disposition.” (Id., ¶ 17.) Wilkins found Gibson guilty of

disobeying an order and refusing a urine test, and sentenced Gibson to 180 days in SHU.

Wilkins created a written record of his disposition, where he stated that the basis of his

finding was the misbehavior report of Correctional Officer Tanguay and Gibson’s

“atrocious violent disciplinary record.” (Docket No. 100-16 at p. 4.) Gibson asserts that

she never received a copy of Wilkins’s disposition but was informed of it by a corrections

officer a few days later. (Gibson affidavit, Docket No. 110 at p. 54), while Defendants

assert that she received it on an unspecified later date. (Docket No. 100-1 at p. 19.) After

successfully appealing this outcome, Gibson served a reduced sentence of 60 days in

SHU for this violation. (Gibson Deposition, Docket No. 100-4 at p. 8; see also Docket No.

110 at p. 54.)

       2. The June 3, 2016, Incident

       The parties’ accounts of the June 3, 2016, incident diverge dramatically.

Defendants assert that on June 3, 2016, Gibson refused a direct order to lock into her

cell, lunged at Defendant Geter, and shoved him with both hands. (Docket No. 100-2, ¶

3; see also Affidavit of Terrance Geter, Docket No. 100-9 at p. 1.) Defendants further

assert that, in response, Defendants Geter, Fiscus, and Zelko were present when body

hold maneuvers and mechanical restraints were applied to Gibson. (Docket No. 100-9 at

p. 2.) Gibson denies that she lunged at or shoved Geter, or that any body hold maneuvers

were used. (Docket No. 110 at p. 42.) Rather, she asserts that she was sitting in her cell

when Defendants Zelko and Geter entered. (Docket No. 110 at p. 60.) Gibson states that

Zelko said, “I hate you transgender fake ass women… you’re a fucken kike man and we

                                             3
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 4 of 31




are going to beat your ass like the kike man that you are – fag.” (Id.) Gibson asserts that

Zelko and Geter punched her, then dragged her outside her cell, where Defendants

Fiscus, Fox, and John Doe-2 joined them in kicking and punching her. (Id.)

       After this incident, Facility Nurse Shannon Keeney evaluated Gibson in the

infirmary. (Docket No. 100-2, ¶ 6.) Nurse Keeney filled out a use-of-force report at 10:25

a.m. (Docket No. 100-11 at p. 4.) The report states: “Complained of right knee pain, low

back pain-no injuries visible” and “No treatment required at this time.” (Id.)

       Defendants assert that Gibson’s complaints of back and knee pain preexisted the

June 2016 incident, and are documented in grievances dating back to April 2011. (Docket

No. 100-2, ¶ 8.) Gibson asserts that her back and knee had healed, but were reinjured

on June 3, 2016. (Docket No. 110 at p. 44.)

       Upon Gibson’s admission to SHU, another incident occurred which is not the

subject of this action. After that incident, around 10:30 a.m., Nurse Candace Rae Baker

evaluated Gibson and observed no injuries, but noted that Gibson complained of back

and knee pain. (Docket No. 100-20, ¶ 7.)

       3. The June 30-July 8, 2016 hearing

       Defendant Joshua West was assigned to act as Gibson’s assistant to prepare for

a Tier III disciplinary hearing addressing the June 3, 2016, incident. (Docket No. 100-2, ¶

9.) Gibson asked West to interview two witnesses and provide her with eleven documents

in preparation for the hearing. (Id., ¶ 10; see also “Documents and Things,” Docket No.

100-13 at pp. 33-34.) The documents Gibson requested fall into the following categories:

reports about the incident and its aftermath (use-of-force reports, unusual incident

reports, to-from memos, Geter’s employee accident report; a cell frisk and pack up report;

                                              4
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 5 of 31




and the logbooks from the watch commander and Geter’s, Zelko’s, and Fiscus’s posts on

June 3, 2016); DOCCS rules (Directives 4932 and 4933 and the 2016 version of the

Inmate Rule Book); and a list of Gibson’s mental health and other medications. (Docket

No. 100-13 at p. 33.) West’s affidavit states that he gave Gibson copies of DOCCS

Directives 4933, 4932, and 4910 and the Inmate Rules. (West Affidavit, Docket No. 100-

15 at p. 2.) A report he filled out on June 29, 2016, indicates that he interviewed Zelko

and Fiscus on Gibson’s behalf. (Id. at p. 4.) Gibson denies that she was given any of

these documents. (Docket No. 110 at pp. 44-45.)

       The Tier III hearing began on June 30, 2016, and concluded on July 8, 2016, after

two adjournments. (See Hearing Transcript, Docket No. 100-13 at pp. 10-25.) At the

hearing, Hearing Officer Robert Siglin went through Gibson’s requests in detail. On June

30, Siglin read aloud the Inmate Misbehavior Report authored by Geter. (Docket No. 100-

13 at pp. 7-8.) Siglin informed Gibson that the “to-from” memos she had requested were

not yet available. (Id. at p. 11.) Siglin denied Gibson’s request for copy of the use-of-force

report, but read it aloud. (Id.) Siglin also refused to give Gibson a copy of the preliminary

unusual-incident report, but read it aloud. (Id. at p. 13-14.) Siglin informed Gibson that the

final unusual-incident report she had requested was not yet available. (Id. at p. 13.) He

denied Gibson’s request for Geter’s Employee Accident and Incident Form. (Id. at p. 15.)

Gibson received a copy of the watch commander’s log, but not the log books for the posts

of Zelko, Geter, and Fiscus, as she had requested. (Id. at p. 17.) Siglin also showed

Gibson a photograph of Fiscus’s left arm with scratches on it. (Id. at p. 19.)

       Siglin then adjourned the hearing to obtain other documents Gibson had

requested. (Id. at 20.) When the hearing resumed on July 5, 2016, Siglin told Gibson that

                                              5
       Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 6 of 31




he had taken mental health testimony outside her presence. (Id.) Siglin did not give

Gibson the list of medical and mental health medications she had requested, but

stipulated to the fact that her medications caused mood changes, making her aggressive

or suicidal at times. (Id.). Siglin looked at a facility call out list, another document Gibson

had requested, and told Gibson that her name did not appear on it. (Id. at 21.)

         On July 8, 2016, Siglin found Gibson guilty of all the violations charged. He based

his decision on the misbehavior report, the use-of-force report, the unusual-incident

report, the photograph of the Fiscus’s injuries, the mental health testimony, and his own

observations during the hearing. (Id. at 23.) He considered Gibson’s disciplinary history

off assaults on staff as an aggravating factor. (Id.) He sentenced Gibson to 545 days in

SHU, but suspended 180 days of her sentence, and delayed its imposition by 180 days.

(Id.) Gibson ultimately served 123 days in SHU on this sentence. (Docket No. 110 at p.

12).

        4. The July 2016 deprivations of matzah and grape juice

        Gibson asserts that she did not receive matzah and grape juice for the Jewish

sabbath on four total occasions in July and August of 2016. (Docket No. 100-2, ¶ 28.)

After one such occasion in July 2016, Gibson wrote a letter to the facility rabbi. (Id., ¶ 24.)

Defendants assert that the rabbi told her an administrative error had caused the denial,

and remedied the error within one month. (Id., ¶ 24-25.) Gibson disputes that the rabbi

ever told her an administrative error had occurred. (Docket No. 110 at p. 49.)

        5. Hanukkah 2016

        Gibson requested an electric menorah in SHU for Hanukkah of 2016. (Docket No.

100-2, ¶ 21.) Defendant Bryan Bashaw denied this request, informing Gibson that

                                              6
     Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 7 of 31




DOCCS directives did not allow it. (Id.). DOCCS directive 4933 § 302.2(f) lists all personal

items inmates may possess while housed in SHU, and specifies that any property not

explicitly named must be confiscated and stored until the inmate leaves SHU. (Id., ¶ 22.)

Directive 4933 does not list a menorah, electric or otherwise, as a permitted item in SHU.

(Id.) General population inmates, i.e. those not in SHU, were permitted to have electric

menorahs during Hanukkah of 2016. (Gibson Affidavit, Docket No. 110 at p. 73.)

                                           III. DISCUSSION

        Gibson asserts five claims against Defendants. 2 She claims that Defendant Wilkins

violated her Fourteenth Amendment due process rights by failing to give her a written

disposition of the December 17, 2015 disciplinary hearing. (First Cause of Action.) She

claims that Defendants Zelko, Geter, Fiscus, Fox, and John Doe-2 violated her right to be

free from cruel and unusual punishment, under the Eighth Amendment, by assaulting her

on June 3, 2016. (Second Cause of Action.) She claims that Defendants West and Siglin

violated her Fourteenth Amendment due process rights by failing to properly assist her at

the June 30-July 8, 2016 disciplinary hearing, and that Defendants DOCCS and Bashaw

violated her rights under the First Amendment and the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”) when they prohibited her from having a menorah

and kosher Jewish food while in SHU during Hanukkah. (Third Cause of Action.) Finally,

she claims that Defendants Clark, Hawk, Delgiorno, and Giwaosagie violated her First

Amendment rights when they denied her Jewish religious foods on four separate

occasions while she was in SHU. (Fourth Cause of Action.)



2 Her complaint lists four causes of action, but this court will treat her third cause of action as two separate
claims, one for denial of due process under the Fourteenth Amendment, and one for burdening her free
exercise of religion under the First Amendment and RLUIPA.
                                                       7
     Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 8 of 31




       Defendants move for summary judgment on all of Gibson’s claims.

A.     Summary Judgment

       Summary judgment is appropriate if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56 (a). A fact is “material” if it “might affect the outcome of the suit under

the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505,

91 L. Ed. 2d 202 (1986). An issue of material fact is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

       In deciding a motion for summary judgment, the evidence and the inferences

drawn from the evidence must be "viewed in the light most favorable to the party opposing

the motion." Addickes v. S.H. Kress and Co., 398 U.S. 144, 158-59, 90 S. Ct.1598, 1609,

26 L. Ed. 2d 142 (1970). "Only when reasonable minds could not differ as to the import

of evidence is summary judgment proper." Bryant v. Maffucci, 923 F.2d 979, 982 (2d Cir.

1991). Indeed, “[i]f, as to the issue on which summary judgment is sought, there is any

evidence in the record from which a reasonable inference could be drawn in favor of the

opposing party, summary judgment is improper.” Sec. Ins. Co. of Hartford v. Old Dominion

Freight Line, Inc., 391 F.3d 77, 82–83 (2d Cir. 2004) (citations omitted).

       But a “mere scintilla of evidence” in favor of the nonmoving party will not defeat

summary judgment. Anderson, 477 U.S. at 252. A nonmoving party must do more than

cast a “metaphysical doubt” as to the material facts; it must “offer some hard evidence

showing that its version of the events is not wholly fanciful.” Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986); Wright

v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (“When a motion for summary judgment is

                                              8
     Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 9 of 31




properly supported by documents or other evidentiary materials, the party opposing

summary judgment may not merely rest on the allegations or denials of his pleading....”);

D’Amico v. City of New York, 132 F.3d 145, 149 (2d Cir. 1998). That is, there must be

evidence from which the jury could reasonably find for the non-moving party.          See

Anderson, 477 U.S. at 252.

      In the end, the function of the court is not “to weigh the evidence and determine

the truth of the matter but to determine whether there is a genuine issue for trial."

Anderson, 477 U.S. at 249. “Assessments of credibility and choices between conflicting

versions of the events are matters for the jury, not for the court on summary judgment.”

Rule v. Brine, Inc., 85 F.3d 1002, 1011 (2d Cir. 1996).

B.    Federal Constitutional Claims

      Gibson brings her federal claims pursuant to 42 U.S.C. § 1983. Civil liability is

imposed under § 1983 only upon persons who, acting under color of state law, deprive

an individual of rights, privileges, or immunities secured by the Constitution and laws.

See 42 U.S.C. § 1983. On its own, § 1983 does not provide a source of substantive rights,

but rather, a method for vindicating federal rights conferred elsewhere in federal statutes

and the Constitution. See Graham v. Connor, 490 U.S. 386, 393-94,109 S. Ct. 1865,

1870, 104 L. Ed. 2d 443 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 145 n.3, 99 S.

Ct. 2689, 2695, 61 L. Ed. 2d 433 (1979)). Accordingly, as a threshold matter in reviewing

claims brought pursuant to § 1983, it is necessary to precisely identify the constitutional

violations alleged. See Baker, 443 U.S. at 140. Here, Gibson’s claims are grounded in

the First, Eighth, and Fourteenth Amendments.

C.    Gibson’s First Amendment and RLUIPA claims

                                            9
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 10 of 31




       Defendants argue that any injuries suffered by Gibson by being deprived of matzah

and grape juice on four occasions in July 2016 are de minimis, and that she therefore has

not suffered a substantial burden on her free exercise of religion. Defendants also argue

that the DOCCS regulation prohibiting menorahs in SHU is reasonably related to a

legitimate penological interest. Gibson argues that Defendants have not met their burden

on either point.

       1. First Amendment free exercise of religion

       The First Amendment of the United States Constitution guarantees the right to the

free exercise of religion. U.S. Const. amend. I. To establish a free exercise claim, a

prisoner "must show at the threshold that the disputed conduct substantially burdens his

sincerely held religious beliefs." Salahuddin v. Goord, 467 F.3d 263, 274-75 (2d Cir. 2006)

(internal citations and quotations omitted). In determining whether a religious belief is

sincere, "an individual need only demonstrate that the beliefs professed are sincerely held

and, in the individual's own scheme of things, religious.” Ford v. McGinnis, 352 F.3d 582

(2d Cir. 2003). A substantial burden exists "where [a defendant] puts substantial pressure

on an adherent to modify his behavior and to violate his beliefs." Jolly v. Coughlin, 76

F.3d 468, 476-77 (2d Cir. 1996).

       Once a plaintiff establishes that a sincerely held religious belief has been

substantially burdened, "[t]he defendants then bear the relatively limited burden of

identifying the legitimate penological interests that justify the impinging conduct; the

burden remains with the prisoner to show that these articulated concerns were irrational."

Salahuddin, 467 F.3d at 275. When determining whether the burden imposed by the

defendants is reasonable rather than irrational, a court must evaluate: (1) whether there

                                            10
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 11 of 31




is a “valid, rational connection” between the prison regulation and the legitimate

governmental interest put forward to justify it; (2) whether there are alternative means of

exercising the right that remain open to prison inmates; and (3) the impact

accommodation of the asserted constitutional right will have on guards and other inmates,

and on the allocation of prison resources generally. Turner v. Safley, 482 U.S. 78, 89-90,

107 S. Ct. 2254, 2262, 96 L. Ed. 2d 64 (1987).

       2. RLUIPA

       RLUIPA imposes a more stringent standard than does the First Amendment. It

bars the government from imposing a substantial burden on a prisoner's religious exercise

unless the challenged conduct or regulation “further[s] a compelling governmental interest

and [is] the least restrictive means of furthering that interest.” Holland v. Goord, 758 F.3d

215, 224 (2d Cir. 2014). See also 42 U.S.C. § 2000cc–1(a). If a plaintiff makes a showing

of a substantial burden, the defendant must then show that the practice (1) is in

furtherance of a compelling governmental interest; and (2) is the least restrictive means

of furthering that compelling governmental interest. 42 U.S.C. § 2000cc–1(a).

       3. The denial of matzah and grape juice was not a substantial burden.

       Defendants argue that the denial of matzah and grape juice on four separate

occasions in July 2016 does not constitute a substantial burden on Gibson’s exercise of

her religion. Gibson does not address this argument directly, but instead challenges

Defendants’ characterization of their failure to provide religious foods as an

“administrative error.” Defendants’ arguments are convincing.

       “It is well settled that the periodic or temporary denial of religious meals does not

constitute ‘substantial’ interference with free exercise, and is insufficient to establish a

                                             11
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 12 of 31




First Amendment claim.” Lewis v. Zon, 920 F. Supp. 2d 379, 385–86 (W.D.N.Y. 2013)

(citing Walker v. Fischer, 2012 U.S. Dist. LEXIS 40846 at *38 (N.D.N.Y. 2012) (“[a]bsent

a pattern more clearly reflecting a calculated, deliberate infringement ... on more than an

isolated, de minimis basis,” deprivation of religious meals on two occasions does not give

rise to a First Amendment claim); Tafari v. Annetts, 2008 U.S. Dist. LEXIS 77015 at *3

(S.D.N.Y. 2008) (adopting Magistrate Judge's Report and Recommendation concluding

that denial of two kosher meals is a “de minimis, not a substantial” interference with a

prisoner's free religious exercise); Odom v. Dixion, 2008 WL 466255, at *10–12, 2008

U.S. Dist. LEXIS 11748 at *31–*35 (W.D.N.Y. 2008) (failure to provide a few kosher meals

over the course of five days is insufficiently substantial to establish a First Amendment

claim).

          Because Gibson asserts that she was deprived of matzah and grape juice a

maximum of four times, she has not shown a substantial burden on the exercise of her

religion, as required by both the First Amendment and RLUIPA. Summary judgment will

therefore be granted to Defendants Clark, Hawk, Giwaosagie, and Delgiorno on this

claim.

          4. The denial of an electric menorah in SHU has a rational connection to a
             legitimate penological interest.

          Defendants do not argue that the denial of a menorah at Hanukkah was a

substantial burden on Gibson’s exercise of her Jewish faith. They argue, however, that

Directive # 4933, pursuant to which menorahs are not permitted in SHU, is reasonably

related to a legitimate penological interest. Gibson argues that inmates in the general

population are permitted to have electric menorahs, and that Defendants have not shown

the rationality of barring such items in SHU. This Court finds Defendants’ argument
                                            12
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 13 of 31




convincing.

       Defendants argue that they have a legitimate safety interest in limiting items in

SHU that could easily be fashioned into weapons. (Docket No. 100-1 at p. 25.) They agree

with Gibson that there is no ready alternative to a menorah, but argue that there is a great

danger to staff and other inmates when inmates possess the means to fashion

homemade weapons. This Court finds that there is a rational connection between the

barring of menorahs in SHU and the interests of facility safety. It therefore grants

summary judgment to Defendants on Gibson’s First Amendment claim.

          5. Defendants have not shown that denying a menorah in SHU was the
          least restrictive measure available to them.

       In passing RLUIPA, Congress mandated that courts apply more searching scrutiny

to prison policies that restrict the exercise of religion. Holt v. Hobbs, 574 U.S. 352, 364–

65, 135 S. Ct. 853, 864, 190 L. Ed. 2d 747 (2015) (“The least-restrictive-means standard

is exceptionally demanding.”)

       The parties agree that the deprivation of a menorah during Hanukkah substantially

burdened Gibson’s religious exercise. To succeed at summary judgment, therefore,

Defendants must point to record evidence that their policy is the least restrictive means

to achieve a compelling interest. They have not done so.

       In her affidavit, Gibson asserts that DOCCS permits Jewish prisoners in the

general population to have electric menorahs. (Docket No. 110 at p. 73.) She argues that

Defendants have not pointed to any evidence connecting the ban on electric menorahs

in SHU to Defendants’ interests. For their part, Defendants do not attempt to justify

Directive 4933 in terms of the statutory language of RLUIPA. They nowhere argue, let

alone bring forth record evidence demonstrating, that the outright ban on menorahs in
                                            13
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 14 of 31




SHU is the least restrictive means to accomplish a compelling penological interest. See

Salahuddin v. Goord, 467 F.3d 263, 277 (2d Cir. 2006) (“The defendants' burden on

summary judgment is to ‘point[ ] to [something] in the record suggesting that the [denial

of religious exercise] was viewed as preventing [threats to inmate safety].’This

requirement makes good sense because it ensures that prison officials actually had, not

just could have had, a legitimate reason for burdening protected activity. We would not

be surprised if such evidence were forthcoming at trial … but it is absent from the record

as presently developed.”) (quoting Turner, 482 U.S. at 98) (applying the First Amendment

standard to a motion for summary judgment). While it is possible that banning electric

menorahs in SHU was the only way to achieve Defendants’ compelling interest in inmate

and officer safety, Defendants have not brought forth any facts supporting this

proposition, or nor do they explain why electric menorahs are permitted in the general

population but not in SHU. Defendants therefore have not met their burden at summary

judgment.

       Because the only remedy provided by RLUIPA is injunctive relief, this Court grants

summary judgment on this claim to all individual defendants in their individual capacities.

Holland v. Goord, 758 F.3d 215, 224 (2d Cir. 2014). See also Washington v. Gonyea, 731

F.3d 143, 145–46 (2d Cir. 2013) (per curiam). Further, “[i]n this circuit, an inmate's transfer

from a prison facility generally moots claims for declaratory and injunctive relief against

officials of that facility.” Booker v. Graham, 974 F.3d 101, 107 (2d Cir. 2020) (citing

Salahuddin, 467 F.3d at 272). Gibson has been transferred from Upstate, where Bashaw

works as chaplain, making moot her RLUIPA claim against Bashaw in his official capacity.

This Court therefore grants summary judgment to Bashaw on Gibson’s claim against him

                                              14
     Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 15 of 31




in his official capacity.

       But because DOCCS, the only remaining defendant for this claim, has not met its

burden at summary judgment, this Court will deny its motion as to Gibson’s RLUIPA claim.

This denial is not based on the merits of any defense Defendants could make in a pre-

trial motion—which this Court would entertain—but solely on the grounds that Defendants

failed to make an argument based on the RLUIPA standard in their briefing.

D.     Eighth Amendment claim

       Defendants argue that summary judgment is warranted as to Gibson’s excessive

force claims because the record shows that she did not suffer any discernable injury, and

there is no evidence of malice. Gibson argues that she suffered back and knee pain, and

that the anti-Semitic and anti-transgender comments made by Defendants during the

attack show the requisite state of mind.

       The Eighth Amendment “prohibits the infliction of ‘cruel and unusual punishments’

on those convicted of crimes.” Wilson v. Seiter, 501 U.S. 294, 297, 11 S. Ct. 2321, 2323,

115 L. Ed. 2d 271 (1991); U.S. Const. amend. VIII. “[W]hen the State takes a person into

its custody and holds him there against his will, the Constitution imposes upon it a

corresponding duty to assume some responsibility for his safety and general well being.”

Helling v. McKinney, 509 U.S. 25, 32, 113 S. Ct. 2475, 125 L. Ed. 2d 22 (1993) (quotation

and citation omitted). Thus, inmates have the right to be free from the “unnecessary and

wanton infliction of pain” at the hands of prison officials. Romano v. Howarth, 998 F.2d

101, 104 (2d Cir. 1993) (quoting Estelle v. Gamble, 429 U.S. 97, 102–05, 97 S. Ct. 285,

290–91, 50 L. Ed. 2d 251 (1976)).

       To succeed on an Eighth Amendment excessive force claim, a plaintiff must

                                           15
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 16 of 31




establish (1) objectively, that the defendant’s actions violated contemporary standards of

decency, and (2) subjectively, that the defendant acted wantonly and in bad faith. See

Flynn v. Ward, 9:15-CV-1028, 2016 WL 1357737, at *8 (N.D.N.Y. Apr. 5, 2016) (quoting

Blyden v. Mancusi, 186 F.3d 252, 262-63 (2d Cir. 1999)).

       1. The Objective Requirement

       To meet the objective requirement, the alleged violation must be sufficiently

serious by objective standards, those being contemporary standards of decency. Farmer

v. Brennan, 511 U.S. 825, 834, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994); Blyden, 186

F.3d at 263. Although the “de minimis use of force will rarely suffice to state a

constitutional claim,” Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993), “the

malicious use of force to cause harm constitutes an Eighth Amendment violation per se

because in such an instance ‘contemporary standards of decency are always violated.”

Flynn, 2016 WL 1357737, at *8 (quoting Blyden, 186 F.3d at 263). Thus, de minimis use

of force is excluded from constitutional recognition “provided that the use of force is not

of a sort repugnant to the conscience of mankind.” Green v. Morse, No. 00-CV-6533,

2005 WL 1490301, at *2 (W.D.N.Y. June 23, 2005) (quoting Hudson v. McMillian, 503

U.S. 1, 9-10, 112 S. Ct. 995, 117 L. Ed. 2d 156 (1992)).

       2. The Subjective Requirement

       To meet the subjective requirement, “the inmate must show that the prison officials

involved ‘had a wanton state of mind when they engaged in the misconduct.’” Griffin v.

Crippen, 193 F.3d 89, 91 (2d Cir. 1999) (quoting Davidson v. Flynn, 32 F.3d 27, 30 (2d

Cir. 1994)). In this context, the test for wantonness “is whether the force was used in a

good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause

                                             16
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 17 of 31




harm.” Scott v. Coughlin, 344 F.3d 282, 291 (2d Cir. 2003). Factors to be considered are

“the extent of the injury and the mental state of the defendant, as well as the need for the

application of force; the correlation between that need and the amount of force used; the

threat reasonably perceived by the defendants; and any efforts made by the defendants

to temper the severity of a forceful response.” Id. (citation omitted).

       3. Gibson’s Excessive Force Claims

       Gibson claims that Zelko, Geter Fiscus, and Fox used excessive force against her

in violation of her Eighth Amendment rights when Zelko and Geter entered her cell and

started attacking her, and when Fiscus and Fox joined them outside Gibson’s cell.

Defendants point to the inconsistency between Gibson’s account and the lack of injuries

she suffered, arguing that any use of force was de minimis and that they were acting in

good faith to restore discipline when Gibson refused to lock in.

       Although Gibson’s excessive force claim is weak and her evidence is thin, this

Court denies Defendants’ motion for summary judgment because there are genuine

issues of material fact concerning what happened inside and outside Gibson’s cell on

June 3, 2016.

       Even when a plaintiff has relied exclusively on his own testimony, courts have

denied summary judgment to defendants as long as the plaintiff's “testimony was not

contradictory or rife with inconsistencies such that it was facially implausible.” Fincher v.

Depository Tr. & Clearing Corp., 604 F.3d 712, 726 (2d Cir. 2010). Here, Gibson

consistently maintains that she was sitting in her cell when Zelko and Geter entered. She

states consistently, in her deposition testimony and her affidavit, that Zelko and Geter

made anti-Semitic and anti-transgender comments while assaulting her. (See Docket No.

                                             17
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 18 of 31




100-4 at p. 9; Docket No. 110 at p. 60.) She denies pushing Geter. She asserts that she

experienced knee and back pain after the incident, something she claimed at the time

and continues to claim.

       Her testimony describing the June 3, 2016, assault is “more than mere conclusory

allegations subject to disregard; [it is] specific and detailed,” and “made under penalty of

perjury.” Scott v. Coughlin, 344 F.3d 282, 291 (2d Cir. 2003). And it is not so “contradictory

or rife with inconsistencies,” even though it contains some, “that it [is] facially implausible.”

Fincher, 604 F.3d at 726. This Court finds that Gibson’s “own sworn statement,” even

standing alone, is “adequate to counter summary judgment.” Randolph v. Griffin, 816 F.

App'x 520, 523 (2d Cir. 2020).

       Further, this court cannot weigh the parties’ credibility at this stage. As a general

rule, “district courts may not weigh evidence or assess the credibility of witnesses at the

summary judgment stage.” Randolph, 816 F. App'x at 523–24 (citing Jeffreys v. City of

New York, 426 F.3d 549, 551 (2d Cir. 2005); see also Vital v. Interfaith Med. Ctr., 168

F.3d 615, 622 (2d Cir. 1999) (“Assessments of credibility and choices between conflicting

versions of the events are matters for the jury, not for the court on summary judgment.”).

Defendants encourage this Court to note the inconsistencies in Gibson’s account, and to

compare her account to the lack of any visible injuries at her examinations by Nurses

Keeley and Baker. These inconsistencies may weaken Gibson’s claim, but they would

not preclude a reasonable jury from finding that excessive force was used against her on

the day in question. See Griffin v. Crippen, 193 F.3d 89, 91–92 (2d Cir. 1999).

       Further, viewed in the light most favorable to Gibson, a reasonable jury could find

that defendants' use of force, accompanied by statements she claims they made about

                                               18
     Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 19 of 31




her religious and transgender status, rose to the level of malicious or sadistic conduct.

Randolph, 816 F. App'x at 524; Harris, 818 F.3d at 65 (quoting Wright v. Goord, 554 F.3d

255, 289 (2d Cir. 2009)). Because there are questions of material fact regarding the

reason for and amount of force used, and whether Defendants acted with malice,

Defendants’ motion for summary judgment on Gibson’s Eighth Amendment excessive

force claims will be denied.

E.     Fourteenth Amendment Due Process claim

       Gibson claims that her due process rights were violated when Wilkins failed to give

her a written disposition after the December 17, 2015 hearing, and when West and Siglin

failed to provide her with sufficient assistance before the June 30-July 8, 2016 hearing.

Defendants argue that Gibson waived her right to a written disposition by failing to attend

the December hearing and suffered no prejudice from not receiving a written disposition.

As to the July 8, 2016 hearing, Defendants argue that Gibson received all the employee

assistance she was due and that any error was harmless because she suffered no

prejudice. Gibson originally claimed, additionally, that Siglin violated her rights by failing

to act as a fair and impartial hearing officer at the June 30-July 8 hearing, but she states

that she is withdrawing that claim. (Docket No. 110 at p. 21.)

       1. Fourteenth Amendment Inmate Due Process Rights

       Gibson alleges that the Tier III hearings on December 17, 2015, and July 8, 2016,

were constitutionally infirm. She thus asserts a procedural due process claim. To prevail

on this claim, she must establish (1) that she possessed a protected liberty or property

interest and (2) that Defendants deprived her of that interest through constitutionally

insufficient procedures. See Giano v. Selsky, 238 F.3d 223, 225 (2d Cir. 2001) (citing

                                             19
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 20 of 31




Bedoya v. Coughlin, 91 F.3d 349, 351-52 (2d Cir. 1996)); Durran v. Selsky, 251 F. Supp.

2d 1208, 1214 (W.D.N.Y. 2003).

       a.     Liberty Interest

       “A liberty interest may arise from either of two sources – the Due Process Clause

itself [or] the laws of the States.” Rodriguez v. McLoughlin, 214 F.3d 328, 337 (2d Cir.

2000) (quoting Ky. Dep’t of Corrs. v. Thompson, 490 U.S. 454, 460, 109 S. Ct. 1904, 104

L. Ed. 2d 506 (1989) (internal quotation omitted)). A prisoner must identify a viable liberty

interest before he or she can demonstrate that such an interest was infringed. Palmer v.

Richards, 364 F.3d 60, 64 n. 2 (2d Cir. 2004); Frazier v. Coughlin, 81 F.3d 313, 317 (2d

Cir. 1996) (per curiam).

       “A prisoner’s liberty interest is implicated by prison discipline, such as SHU

confinement, only if the discipline ‘imposes [an] atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life.’” Palmer, 364 F.3d at 64 (quoting

Sandin v. Connor, 515 U.S. 472, 484, 115 S. Ct. 2293, 132 L. Ed. 2d 418 (1995)). The

prisoner’s actual punishment must be examined in making this determination. See Scott

v. Albury, 156 F.3d 283, 287 (2d Cir. 1998) (per curiam). In this regard, the Second Circuit

has consistently held that both the duration and conditions of confinement must be

considered. See Palmer, 364 F.3d at 64; Ortiz v. McBride, 323 F.3d 191, 195 (2d Cir.

2003) (per curiam); Sealey v. Giltner, 197 F.3d 578, 586 (2d Cir. 1999) (“Both the

conditions and their duration must be considered, since especially harsh conditions

endured for a brief interval and somewhat harsh conditions endured for a prolonged

interval might both be atypical.”).

       Here, Gibson asserts that both periods she spent in SHU (60 days after the

                                             20
   Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 21 of 31




December 2015 hearing and 123 days after the July 2016 hearing) implicate a liberty

interest. In moving for summary judgment, Defendants do not argue that Gibson did not

have liberty interests at stake at both hearings, instead arguing only that Gibson received

all the process she was due. (Docket No. 100-1 at p. 15.) In her response to Defendants’

motion, Gibson asserts that she experienced atypical and harsh conditions because she

was subject to delayed dental health care and deprived of educational services,

earphones, adequate cleaning materials, law library services, adequate and nutritious

foods, religious undergarments, and holy day meals. (Docket No. 110 at pp. 10-13.) In

reply, Defendants for the first time argue that Gibson has not sufficiently asserted harsh

and atypical conditions that can be attributed to any hearing determination. (Docket No.

116 at p. 7.) This Court declines to address an argument made for the first time in reply

papers, and therefore considers that Defendants have waived this argument.

             b. Process Due

      After determining whether a liberty interest is implicated, a court must determine

whether the inmate received the process he or she was due. Wolff v. McDonnell, 418

U.S. 539, 563-66, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974). Due process rights provide for

the following procedural safeguards: “advance written notice of the charges; a fair and

impartial hearing officer; a reasonable opportunity to call witnesses and present

documentary evidence; and a written statement of the disposition, including supporting

facts and reasons for the action taken.” Smith v. Fischer, 803 F.3d 124, 127 (2d Cir. 2015)

(per curiam) (quoting Luna v. Pico, 356 F.3d 481, 487 (2d Cir. 2004)); see also Wolff, 418

U.S. at 563-71.

      “[A] prisoner is entitled to assistance in ‘marshaling evidence and presenting a

                                            21
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 22 of 31




defense’ in advance of a prison disciplinary hearing. Pilgrim v. Luther, 571 F.3d 201, 206

(2d Cir. 2009) (quoting Eng v. Coughlin, 858 F.2d 889, 897 (2d Cir.1988)). The assistance

must be provided “in good faith and the best interests of the inmate,” Id. Nevertheless,

this is a “qualified” right, and does not rise to the Sixth Amendment right to counsel. Loving

v. Selsky, No. 07–CV–6393, 2009 WL 87452, at *2 (W.D.N.Y. 2009). Some courts have

held that due process does not require that a prisoner be provided with all the

documentary evidence he has requested. LeBron v. Artus, No. 06-CV-0532 VEB, 2008

WL 111194, at *9 (W.D.N.Y. Jan. 9, 2008) (citing Shephard v. Coughlin, No. 91 CIV.

8725(MBM), 1993 WL 77385, at *5 (S.D.N.Y. Mar.16, 1993)). At a minimum, however, an

assistant should perform the investigating tasks which the inmate, were he able, could

perform for himself. Shepherd, 1993 WL 77385, at *5.

       The Second Circuit has endorsed harmless-error review for inmate due process

claims. Pilgrim v. Luther, 571 F.3d 201, 206 (2d Cir. 2009) (citing Eng, 858 F.2d at 897-

98 (2d Cir. 1988) and Powell v. Coughlin, 953 F.2d 744, 750 (2d Cir. 1991)). Courts

perform this review on a case-by-case basis to determine whether an inmate was

prejudiced.

       2. Gibson’s claims

          a. No written disposition from Wilkins

       Gibson did not attend the December 17, 2015 Tier III hearing and therefore did not

immediately receive a written disposition. Defendants argue in the alternative: (1) that she

waived her right to a written disposition by waiving her right to attend the hearing; (2) that

she eventually received a disposition and any delay did not prejudice her; and (3) that

even if she never received a written disposition, this error did not prejudice her. Gibson

                                             22
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 23 of 31




argues that she did not knowingly waive her right to a written disposition, and that she

was prejudiced because if she had known the bases of Wilkins’s disposition, she could

have brought more arguments in her appeal.

       As to Defendants’ first argument, this Court does not find that Gibson knowingly

waived her right to a written disposition. Defendants submit her waiver form with their

motion. In it, Gibson states her reason for not attending as “just want disposition.” (Docket

No. 100-16 at p. 10.) Defendants argue that Gibson must have known that by not

attending she would not receive a disposition at that time. Gibson, on the other hand,

argues that in waiving her right to attend the hearing she did not knowingly waive her right

to a written disposition, and that mental health issues at the time made it difficult for her

to be around people.

       An inmate’s right to receive a written disposition of a disciplinary hearing is well-

established. See Smith, 803 F.3d at 127. This Court is unaware of any precedent, nor do

Defendants cite any, stating that the only way an inmate can receive this disposition is at

the hearing.

       Defendants also argue in their memorandum that Gibson eventually received a

disposition, citing her deposition testimony. Gibson counters that she did receive the

disposition, but only through a FOIL request which cost her money to file. (Docket No.

110 at p. 15.) Because she states that she never received the disposition from

Defendants, this is still a disputed fact.

       Even assuming, however, that Gibson never received a written disposition of the

hearing, this Court must determine if a reasonable jury could find that she was prejudiced

in any way by this failure. Courts have found due process violations where an inmate was

                                             23
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 24 of 31




deprived of documents that would have enabled them to understand the basis of the

charges against them, or of witness testimony that could have proved exculpatory. See,

e.g., Samuels v. Selsky, 166 F. App'x 552, 555 (2d Cir. 2006) (reversing grant of summary

judgment where inmate was unaware that his handwritten papers were the focus of the

case against him and nondisclosures as to documents and confidential source

information deprived him of a meaningful “opportunity to explain or challenge this

inculpatory evidence,” and where no “reasonable justification” for the nondisclosure was

proffered in the district court); Ayers v. Ryan, 152 F.3d 77, 81 (2d Cir. 1998) (reversing

grant of summary judgment where hearing officer, acting as assistant, failed to identify

witnesses the inmate requested, then found inmate guilty after inmate stated he “did not

know of any witnesses” who could corroborate his testimony.)

       Here, although a reasonable jury could find that Wilkins erred in not giving Gibson

a written disposition, there is insufficient evidence from which it could find that this failure

prejudiced her in any way. Wilkins wrote that he found Gibson guilty based on a

misbehavior report written by C.O. Tanguay on December 8, 2015. (Docket No. 100-16

at p. 6.) As reasons for his disposition, Wilkins wrote, “you have an atrocious violent

disciplinary record, with numerous incidents involving refusing a direct order. This is to

impress upon you your need to obey all direct orders of staff promptly.” (Id.) Wilkins

sentenced Gibson to 180 days in SHU. (Id. at p. 4.) Gibson appealed this sentence, and

it was reduced to 60 days. (Docket No. 100-1 at p. 19, citing Gibson Dep. 40:22-25; see

also Gibson’s Response, Docket No. 110 at p. 10-11, referring to 60 days served in SHU

as a result of this hearing)

        Gibson argues that she was prejudiced because when she appealed her

                                              24
   Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 25 of 31




sentence, she had only limited knowledge of its basis. Gibson asserts that she could only

appeal on grounds of “overly excessive punishment” and no written disposition, while if

she had received the written disposition, she could have challenged the evidence

presented as insufficient and could have challenged Wilkins’s use of her prior disciplinary

history. (Docket No. 110 at pp. 20-21.) But Gibson does not identify any evidence she

could have used to challenge Tanguay’s report that she refused a urinalysis test. Nor

does she cite any precedent that a hearing officer may not consider an inmate’s

disciplinary history when determining an appropriate sentence. Finally, any concerns

about excessive punishment were resolved by Gibson’s successful appeal and the

reduction in her sentence. Because even if she did not receive a written disposition,

Gibson suffered no prejudice from this error, this Court grants summary judgment to

Defendants on this claim.

          b. Insufficient assistance by West

      In preparation for the Tier III hearing on the June 3 incident, Gibson requested that

West obtain 11 documents and conduct interviews with Facility Medical Doctor

Braselmann and Defendant Zelko. (See “Documents and Things,” Docket No. 100-13 at

pp. 33-34.) West states in his affidavit that he gave Gibson copies of DOCCS directives

#4933, 4932, 4910, and the Inmate Rules. (Docket NO. 100-15 at p. 2.) The record does

not contain an explanation for why West failed to procure the other documents Gibson

requested. Over the course of the hearing, Siglin obtained all the documents Gibson

requested that were available, and read them to her. He took confidential testimony from

Office of Mental Health regarding the impact of Gibson’s medications. He told her that her

name did not appear on the facility callout list. (Docket No. 100-13 at p. 21.) Defendants

                                            25
   Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 26 of 31




argue that Siglin’s actions remedied any problems caused by West’s failure to provide

Gibson with what she requested.

       As an initial matter, this Court grants summary judgment to Siglin on this claim,

because the record lacks any evidence from which a reasonable jury could conclude that

Siglin’s conduct at the hearing contributed to Gibson’s being denied proper assistance.

Siglin served as the hearing officer, not the assistant, and did not have the obligation to

help Gibson acquire the documents she requested in advance of the hearing.

Nevertheless, at the hearing, he clearly made a good-faith effort to obtain and read those

documents to Gibson. The claim for insufficient assistance against Siglin will therefore be

dismissed.

       Courts must assess failures of assistance on a case-by case basis to assess

whether the inmate suffered actual prejudice. Gibson argues that if West had provided

the documents she requested before the hearing, she could have better marshaled her

evidence and presented a defense at the hearing. But a reasonable jury could not find

that Gibson was prejudiced in any way by the manner in which she received the materials

she requested.

       The Second Circuit has found error where an inmate was deprived of documents

that would have enabled him or her to understand the basis of the charges against him

or her, or of witness testimony that could have proved exculpatory. See Samuels, 166 F.

App'x at 555; Ayers, 152 F.3d at 81. Here, although West admittedly did not give Gibson

most of the documents she requested in advance of the hearing, Gibson nowhere claims

that she was unable to understand the charges against her, or that any evidence Siglin

provided at the hearing could have proven exculpatory had she received it earlier. Gibson

                                            26
     Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 27 of 31




has identified no harm she suffered from receiving the evidence from Siglin instead of

from West. This Court therefore grants Defendants’ motion as to Gibson’s claim of

insufficient assistance against Siglin and West.

F.     Equal Protection Claim

       In their moving papers, Defendants argue that any claim sounding in equal

protection must fail because Gibson has not suggested that she was treated differently

from other, similarly situated inmates with no rational basis for the difference in treatment.

(Docket No. 100-1 at p. 14.) Gibson argues that Defendants’ use of anti-Semitic and anti-

transgender epithets while assaulting her establish an equal protection violation. (Docket

No. 110 at p. 33.)

       As an initial matter, none of the numbered claims in Gibson’s complaint explicitly

cites the Equal Protection Clause. Nevertheless, this Court must read Gibson’s

submissions and arguments for the strongest arguments they make.

       “[T]he Equal Protection Clause bars the government from selective adverse

treatment of individuals compared with other similarly situated individuals if ‘such

selective treatment was based on impermissible considerations such as race, religion,

intent to inhibit or punish the exercise of constitutional rights, or malicious or bad faith

intent to injure a person.’” Bizzarro v. Miranda, 394 F.3d 82, 86 (2d Cir. 2005)

Alternatively, the allegation that a plaintiff has been “intentionally treated differently from

others similarly situated” with “no rational basis for the difference in treatment” can also

suffice to state a constitutional claim. Id. (citing Vill. of Willowbrook v. Olech, 528 U.S.

562, 564, 120 S. Ct. 1073, 1074, 145 L. Ed. 2d 1060 (2000)). An essential element of an

equal protection claim is showing the differential treatment between the plaintiff and those

                                              27
     Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 28 of 31




in another group. See, e.g., Phillips v. Girdich, 408 F.3d 124, 129 (2d Cir. 2005) (“To

prove a violation of the Equal Protection Clause, for example, a plaintiff must demonstrate

that he was treated differently than others similarly situated as a result of intentional or

purposeful discrimination.”) (citing Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir.

1995).

         Here, Defendants argue that Gibson has not sufficiently shown that she, as a

Jewish and transgender person, was treated differently from other, non-Jewish or non-

transgender inmates. This Court agrees. Gibson argues in response that as a Jew, she

is a member of a protected class, and that Defendants Zelko, Geter, Fox, and Fiscus were

known to harbor animus towards Jewish and transgender inmates. (Docket No. 110 at p.

33.) But this does not suffice to state an equal protection claim, let alone to survive

summary judgment.

         Even viewing all the evidence in the light most favorable to Gibson, this Court finds

her Equal Protection claim, insofar as she makes one, cannot survive summary judgment

because she points to no facts suggesting that she was treated differently from other

similarly situated inmates.

G.       Qualified Immunity

         Defendants argue that they are all entitled to qualified immunity because, in all

situations, they either did not violate a clearly established right, or reasonably believed

their conduct was lawful.

         The determination of whether a government official is immune from suit is informed

by two factors. Doninger v. Niehoff, 642 F.3d 334, 345 (2d Cir. 2011). Specifically, the

inquiry turns on whether the facts alleged, taken in a light most favorable to the plaintiff,

                                              28
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 29 of 31




show that the conduct at issue violated a statutory or constitutional right, and if so,

whether that right “was clearly established at the time of the challenged conduct.” Morse

v. Annucci, No. 9:13-CV-1354 LEK/DEP, 2015 WL 5725046, at *6 (N.D.N.Y. Sept. 29,

2015) (quoting Terebesi v. Torreso, 764 F.3d 217, 230 (2d Cir.2014)). When a plaintiff

shows facts making out a violation of a constitutional right, a defendant may establish its

qualified immunity by demonstrating that (1) the right was not “clearly established” or (2)

even if the right was “clearly established,” “it was ‘objectively reasonable’ for the officer to

believe the conduct at issue was lawful.” Gonzalez v. City of Schenectady, 728 F.3d 149,

154 (2d Cir. 2013). The law of qualified immunity “does not require a case on point

concerning the exact permutation of facts that state actors confront in order to establish

a clear standard for their behavior.” Elder v. McCarthy, 967 F.3d 113, 131 (2d Cir. 2020)

(citing Hancock v. Cnty. of Rensselaer, 882 F.3d 58, 69 (2d Cir. 2018)).

       Regarding Gibson’s Eighth Amendment claims, viewing the disputed facts in the

light most favorable to Gibson, there is no way a reasonable officer could believe that the

assault Gibson describes was lawful. Defendants Zelko, Geter, Fox, and Fiscus therefore

are not entitled to qualified immunity on this claim.

.

                                    IV. CONCLUSION

       For the reasons stated above, Defendants’ Motion for Summary Judgment is

granted in part and denied in part. Because four denials of matzah and grape juice was

not a substantial burden on Gibson’s free exercise of religion, Defendants Hawk, Clark,

Giwaosagie, and Delgiorno are granted summary judgment as to those claims. Because

denying a menorah in SHU furthered a legitimate penological interest, Gibson’s First


                                              29
   Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 30 of 31




Amendment claims against Bashaw and DOCCS are also dismissed.

         However, because Defendants have not addressed whether the denial of the

menorah was the least restrictive means to achieve a compelling penological interest,

Defendants’ motion will be denied as to Gibson’s RLUIPA claim against DOCCS; but

granted to Bashaw due to the mootness of Gibson’s claim for injunctive relief against him.

         Because a material question of fact remains as to the amount of force used against

Gibson, and whether Defendants acted with malice on June 3, 2016, Defendants Zelko,

Geter, Fiscus, and Fox are denied summary judgment on Gibson’s Eighth Amendment

claim.

         Because any deprivation of due process in relation to the December 2015 and

June-July 2016 hearings was at worst harmless error, summary judgment is granted to

Wilkins, Siglin, and West as to Gibson’s claims regarding those hearings.

                                       V. ORDERS

         IT HEREBY IS ORDERED, that Defendants’ Motion for Summary Judgment

(Docket No. 100) is GRANTED in part, DENIED in part.

         FURTHER, that this case is REFERRED for alternative dispute resolution under

Section 2.1.B of the Plan for Alternative Dispute Resolution in the United States District

Court for the Western District of New York (“the ADR Plan”).

         FURTHER, that the parties shall comply with all relevant requirements of the ADR

Plan, which is available at http://www.nywd.uscourts.gov.

         FURTHER, that within seven days of this decision, the parties shall contact ADR

Administrator Amanda G. Williams for direction on how to proceed with mediation under

the March 16, 2020 General Order Re: Alternate Dispute Resolution Under


                                             30
    Case 1:17-cv-00272-WMS-LGF Document 123 Filed 03/05/21 Page 31 of 31




Circumstances Created by COVID-19 and its progeny.

         FURTHER, that the parties shall file a joint written notice concerning the status of

mediation on May 24, 2021.

         FURTHER, that the Clerk of Court is DIRECTED to amend the caption of this case

and to remove as defendants Nicole Heary, Robert Siglin, C.K. Wilkins, J. West, M. Clark,

R.W. Delgiorno, T. Hawk, Bryan Bashaw, and A. Giwaosagie.

         FURTHER, that the Clerk of Court is DIRECTED to mail a copy of this Decision

and Order to Plaintiff at her current address.

         SO ORDERED.


Dated:         March 5, 2021
               Buffalo, New York


                                                          s/William M. Skretny
                                                         WILLIAM M. SKRETNY
                                                       United States District Judge




                                              31
